April 28, 1969

Honorable W. C. Lindsey              Opinion NO. ~~-381
Criminal District Attorney
Jefferson County Courthouse          HB: Authority of a
Beaumont, Texas~                         constable to
                                         form a standby
                                         auxiliary force
                                         under stated
Dear Mr. Lindsey:                        facts.
     In your letter to Attorney General Martin, you
asked the following questions:
     “1.   What authority, if any, does a
           constable have to form a standby
           auxlllary force?
     "2. If such authority exists, what
         procedure should be followed
         in activating the auxiliary
         force?
     "3. If such authority exists, may
         the auxiliary officer carry
         a pistol while on official
         duty?
     "4. If such authority exists, will
         the auxiliary officer be per-
         mitted to work alone, or will
         he have'to work under the
         Immediate direction of the
         constable br a deputy constable?
     "5. Would the auxiliary officer be
         entitled to compensationor
         would they be required to
         serve without compensation?"
     You further state:
        "The proposed auxiliary fbrce:wlll
       number about '5O,.,m9n,,
                             These ~n~~Wka~..s~.
       will attend 'tralnlng'd~&ss~~'muchlike
       rookie policemen are required to do now.
                           -.18.86
                                -
Honorable W. C, Lindsey, Page.2, (M- 381         )


      Constable Rollin@ has 'Informed
      me,that if an auxiliary force
      Is perniltted,he ititendato~use
      them in civil disorders, disaa-
      ters, parades, civic functiona,
      ballgames, etc.“
     Ai%lcle 6879 and 6879 (a), Vernon's Clvl.1Statutes,~.,
set forth the rules governing'the appointment of,deputy "
constables. You will note that the Commissioner@'Court
is required to approve and'confin! the appointment of .:':.
deputy constables, and that each coristableIs llmited.,~.',~.
                                                         I' ~1.
in the number of deputies he may appoint. Therefore,
it Is 'ouropinion that a constable ddes not have the
authority to form a staridbyauxiliary force by the
appointment'ofdeputies.
     The various Btatutes which authorize the constables
(and sheriff, etc.) tcicall citizens to their aid &tie-
aimed at specific emergency situationsand"do not Con-
template a permanent organlzatiotito give euch aid.'
     We also observe that the'leglalaturehas outlawed
bodies of citizens, other than the state and federal
mllltla, from associating themselves together in a
militia-type organizationand carrying firearms In
public. See Article 5780, Section 6, Vernon's Civil
Statutes.
     Since our researoh of the Texas Statutes and Con-
stitution fails to disclose any authority which would
permit or authorize a constable to form an auxiliary
force, It Is unnecessary to answer your other questions
which were conditionedon the existence of such author-
ity.
                   SUMMARY

          There is no statutory or consti-
       tutional authority for a constable
       to form a standby auxiliary force
       for olvil disaster or police duty
       as contemplate@under the stated
       facts.
                                   ruly yours,




                             - 1887 -
Honorable W. C. Lindsey, Pa@ 3, (M- 381   )


Prepared by Howard M. Fender
Assistant Attorney General
APPROVED:
OPINION COMMITTEE:
Kerns Taylor, Chaiman
George Kelton, Vioe-Chairman
Tom Bullington
Harold Kennedy
Jay Floyd
Bob Gwen
W. V. Geppert
Staff Legal Assistant
Hawthorne Philllpe
Executive Assistant




                          -   1888-